Citation Nr: 1705674	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the mid and low back.

2.  Entitlement to service connection for a right knee disability, to include as secondary to residuals of an injury to the mid and low back.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 rating decisions.  The Veteran testified before a Veterans Law Judge (VLJ) at a November 2010 hearing.  Subsequent to the hearing, the VLJ retired from the Board.  The Veteran requested another hearing, which was conducted before the undersigned in October 2015 at the RO.  The Board remanded this case in January 2011 and September 2014.  It returns now for appellate consideration.

The Veteran raised the matter of entitlement to service connection for a left knee disability during the October 2015 hearing.  The Veteran was informed on the record that the VLJ would review the file to determine whether the Board properly had jurisdiction over the issue.  That matter had previously been on appeal and was certified by the RO in April 2009.  However, during the Veteran's first Board hearing in November 2010, she withdrew that issue from her appeal.  The Board so noted her withdrawal in its January 2011 remand.  Because the Board has already determined that appellate jurisdiction does not exist over the issue of service connection for a left knee disability, the Board cannot now take jurisdiction.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The Board remanded the mid and low back disability issue for a medical nexus opinion in January 2011; however, the resulting April 2011 opinion is inadequate.  The examiner indicated that because objective evidence contained in the Veteran's service, private, and VA treatment records was silent for documentation of low back complaints from the time of discharge in 1993 until an initial VA visit in 2003, that there was no objective evidence to support a connection between her service injuries and her current complaints.  However, a disability need not be manifest during service or at separation from service to warrant service connection.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303(d) (2016).  The examiner identified no medical reason that objective evidence would be necessary to establish a nexus.  Accordingly, a supplemental medical opinion is warranted.  

Finally, the Veteran reported ongoing care at the Bay Pines Healthcare System (HCS), James Haley VA Medical Center (VAMC), and the Brooksville Community Based Outpatient Clinic (CBOC) during her October 2015 hearing.  Updated VA treatment records have not been associated with the claims file since February 2012.  The Board directs that updated VA treatment records be associated with the claims file to ensure a complete record should the appeal return for further appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from the Bay Pines HCS, James Haley VAMC, and the Brooksville CBOC, dated from February 2012 to the present, concerning the Veteran's mid and low back and right knee disabilities.

2.  After the above development is completed, request an examination and medical opinion from a qualified clinician other than the examiner who completed the April 2011 VA examination.  The entire claims file should be made available to and be reviewed by the clinician.  The reviewing clinician should specifically respond to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's mid and low back disabilities, to include slight scoliotic curvature of the lumbar spine without acute osseous abnormality, mild degenerative facet disease at L2-3, mild degenerative facet disease and some hypertrophy of the ligamentum flavum at L3-4, diffuse bulging of the disc at L4-5, degenerative disc disease at L5-S1, and a transitional vertebra present at the lumbosacral junction, had its clinical onset during active service or is related to any incident of military service?

(b) Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's right knee disabilities, to include small tears in the posterior horn of the medial meniscus and the anterior horn of the lateral meniscus, a small effusion with a meniscal cyst, and chondromalacia of the patella, type II, had its clinical onset during active service or is related to any incident of military service?

(c) Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's right knee disabilities, as listed above, are causally related to any of her mid and low back disabilities, as listed above?

(d) Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's right knee disabilities, as listed above, were aggravated beyond the normal course of the condition by any of her mid and low back disabilities, as listed above?

In rendering the requested opinion, the reviewing clinician must consider the in-service back injury in November 1992 and follow-up care in January 1993, the November 2008 finding of leg length discrepancy, and the Veteran's November 2010 and October 2015 testimony, indicating that her claimed mid and low back and right knee disabilities had started during service and been ongoing ever since. 

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2016).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

